BLATCHFORD, District Judge.
Under the provisions of section 13 of the act, Mr. Savary was not in default until the expiration of a time required to be specified in an order to be made requiring the giving of the bond; and, after such default, Mr. Savary’s removal from office ivas necessary before another assignee could be appointed in his place. It is not stated that any such provision was contained in any order, or that Mr. Savary was removed from office. There must, therefore, be other and further proceedings in the case.